NOT FOR PUBLICATION


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


                                              :
RONALD BASS, SR.,                             :
NOSAJ RONALD BASS, JR.,                       :
KAMIKA IRBY                                   :
                                              :       Case No. 2:19-cv-19709 (BRM) (JAD)
                       Plaintiffs,            :
                                              :
               v.                             :                      OPINION
                                              :
PURDUE PHARMA, L.P.,                          :
PURDUE PHARMA, INC.,                          :
THE PURDUE FREDERICK,                         :
And the XYZ COPRPORATION 1-20,                :
et al.,                                       :
                                              :
                       Defendants.            :
                                              :


MARTINOTTI, DISTRICT JUDGE

       Before the Court is Plaintiffs’ Ronald Bass, Sr., Nosaj Ronald Bass, Jr., and Kamika Irby

(collectively, “Plaintiffs”) Complaint (ECF No. 1) and Application to Proceed In Forma Pauperis

(“IFP”) (ECF No. 1-1).

       When a non-prisoner seeks to proceed IFP under 28 U.S.C. § 1915, the applicant is required

to submit an affidavit that sets forth his assets and attests to the applicant’s inability to pay the

requisite fees. See 28 U.S.C. § 1915(a); Stamos v. New Jersey, Civ. A. No. 095828 (PGS), 2010

WL 457727, at *2 (D.N.J. Feb. 2, 2010), aff’d, 396 F. App’x 894 (3d Cir. 2010) (“While much of

the language in Section 1915 addresses ‘prisoners,’ section 1915(e)(2) applies with equal force to

prisoner as well as nonprisoner in forma pauperis cases.”); Roy v. Penn. Nat’l Ins. Co., No. 14–
 4277, 2014 WL 4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (citations omitted). The decision

 whether to grant or to deny the application should be based upon the economic eligibility of the

 applicant, as demonstrated by the affidavit. See Sinwell v. Shapp, 536 F.2d 15, 19 (3d Cir. 1976).

         Having reviewed Plaintiff’s IFP application, the Court finds leave to proceed IFP is

 warranted and the application is GRANTED. Therefore, the Court is required to screen Plaintiff’s

 Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Having reviewed Plaintiff’s filings and having

 declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

 set forth below and for good cause appearing, Plaintiff’s Complaint is DISMISSED.

I.   LEGAL STANDARD

         Under the Prison Litigation Reform Act (“PLRA”), district courts are required to review

 civil actions in which a litigant proceeds in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B); Stamos

 v. New Jersey, Civ. A. No. 095828 (PGS), 2010 WL 457727, at *2 (D.N.J. Feb. 2, 2010), aff’d,

 396 F. App’x 894 (3d Cir. 2010) (applying § 1915 to nonprisoners). When reviewing such actions,

 the PLRA instructs courts to dismiss cases that are at any time frivolous or malicious, fail to state

 a claim on which relief may be granted, or seek monetary relief against a defendant who is immune.

 Id. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.

 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

 Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

         Because Plaintiff is proceeding in forma pauperis, the applicable provisions of the PLRA

 apply to the screening of his Complaint. “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.



                                                        2
544, 555 (2007)). “A pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. In order to survive a dismissal for failure to state a

claim, a complaint must allege “sufficient factual matter to show that the claim is facially

plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Furthermore, while pro se pleadings are liberally construed, they “still must

allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,

704 F.3d 239, 245 (3d Cir. 2013).

       All pleadings are likewise required to meet the pleading requirements of Federal Rule of

Civil Procedure 8 (requiring, as to complaints, “a short and plain statement of the grounds for the

court's jurisdiction,” “a short and plain statement of the claim showing that the pleader is entitled

to relief,” and “a demand for the relief sought”). See Kanter v. Barella, 489 F.3d 170, 177 (3d Cir.

2007) (noting the complaint must “provide the opponent with fair notice of a claim and the grounds

on which that claim is based”). A district court may dismiss a complaint sua sponte under Rule 8

if the “complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true

substance, if any, is well disguised.” Tucker v. Sec’y United States HHS, 645 F. App’x 136, 137

(3d Cir. 2016) (quoting Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)).

Further, dismissal under Rule 8 is proper when a complaint “left the defendants having to guess

what of the many things discussed constituted [a cause of action],” Binsack v. Lackawanna County

Prison, 438 F. App’x 158 (3d Cir. 2011), or when the complaint is so “rambling and unclear” as

to defy response. Tillio v. Spiess, 441 F. App’x 109 (3d Cir. 2011).




                                                      3
II.      DECISION

             Plaintiff Ronald Bass, Sr. 1 generally contends that Defendants are collectively responsible

   for causing his addiction to prescription opioids and seeks compensation for the personal

      consequences he has suffered as a result of that addiction. Those consequences include losing

      custody of his son during a state court proceeding, loss of employment with Honda Car Dealership

      in Union, NJ, and loss of future job opportunities. Plaintiff seeks to be included in an ongoing

      Multi-District Litigation (“MDL”) against the pharmaceutical industry. 2 The Complaint also

  alleges a widespread government conspiracy between various actors and entities, including

  Plaintiff’s former attorney, Gwendolyn O. Austin, Esq., the Honorable Gary J. Furnari, J.S.C., the

  U.S. Attorney’s Office for the District of New Jersey, the Department of Justice, and the

  Department of Homeland Security.

             Plaintiff’s Complaint fails to satisfy Rule 8 because the allegations in the Complaint are

  unintelligible, disjointed, and fail to identify the events that give rise to Plaintiff’s claims. Nowhere

  does Plaintiff provide any facts that, if taken as true, would constitute a legal claim against a

  specific Defendant. See Earnest v. Ling, 140 F. App’x 431 (3d Cir. 2005) (dismissing complaint

  where       it   “fails   to   clearly   identify   which       parties   [the   plaintiff]   seeks   to   sue

  “). Rather, the Complaint is replete with bald-faced assertions of misconduct and discrimination.

  This Court is not in the position to speculate what events may have occurred to give rise to the



   1
    While there are three Plaintiffs listed in the caption, Plaintiffs Nosaj Ronald Bass, Jr. and Kamika
  Irby are not named at any other point in the Complaint. Additionally, all allegations in the
  Complaint are written in the first-person from the perspective of Ronald Bass, Sr. Therefore, this
  Opinion will refer to Ronald Bass, Sr. as “Plaintiff.”
   2
    The Clerk of the Judicial Panel on Multidistrict Litigation denied Plaintiff’s request to join the
   MDL—a decision that was reflected in a November 22, 2019 Text Order entered on this Court’s
   docket. (ECF No. 3).

                                                              4
various causes of action within Plaintiff’s Complaint. Instead, pursuant to Rule 8, Plaintiff must

offer a short and plain statement that outlines the specific allegations against each Defendant,

which he has failed to do.

III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE in its entirety for failure to satisfy Rule 8. Plaintiff has 30 days to file an amended

complaint curing the deficiencies addressed herein. Failure to do so will result in the matter being

dismissed with prejudice. An appropriate Order follows.



Date: February 21, 2020                                      /s/Brian R. Martinotti
                                                             BRIAN R. MARTINOTTI
                                                             UNITED STATES DISTRICT JUDGE




                                                     5
